Citation Nr: 1815764	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-28 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1980 to February 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  This matter is now in the jurisdiction of the Nashville, Tennessee RO.  In July 2017, a videoconference hearing was held before the undersigned; a transcript is in the record. 

The Board notes that additional evidence, including VA treatment records, was received after the August 2014 statement of the case (SOC) without a waiver of RO consideration.  However, given the favorable nature of the decision herein, there is no prejudice to the Veteran in the Board so proceeding. 


FINDINGS OF FACT

1.  The Veteran has a ninth grade education and has worked mostly in physically demanding jobs, including working for a towel manufacturing company, a cleaning company, U-Haul, and driving a wrecker truck.

2.  Several of the Veteran's service-connected disabilities have arisen out of a common cause or source, his in-service injury, and/or affect a single body system, orthopedic; accordingly, for TDIU purposes, the disabilities may be treated as a single disability rated as 40 percent or more (with a combined rating of 70 percent or more).  The Veteran therefore meets the criteria for a schedular TDIU.

3.  On January 2014 VA examinations, the examiner determined that the Veteran has to sit after walking 25 yards, has to sit after standing for more than 10 minutes, and has to stand after sitting for more than 15 minutes and ultimately opined that it would be difficult for the Veteran to obtain and maintain gainful sedentary or physical employment because of these limitations.

4.  On several December 2015 VA examinations, the examiner determined that the Veteran's service-connected back, hip, and knee disabilities impact on his ability to work because of limitations in sitting, standing, twisting, prolonged walking, bending, lifting, weight-bearing, direct pressure, and flexion.  

5.  It is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is precluded from maintaining regular substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


